Citation Nr: 0508312	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1973 to October 
1975.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In January 2004, the matter was Remanded by the Board to 
clarify whether the veteran desired a hearing on the issues 
of entitlement to service connection for PTSD, and 
entitlement to an earlier effective for the award of a 30 
percent rating for hypertrophic changes post-operative to the 
right great toe.  In February 2004, the veteran indicated 
that he did not desire a hearing.  Additionally, in an 
October 2004 rating decision, an earlier effective date was 
granted with regard to the 30 percent rating assigned to the 
toe, therefore, that issue is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's DD Form 214 reflects that during service he 
worked as a neurology technician performing 
electroencephalographs.  Treatment records from the VA 
Medical Center (VAMC) in Las Vegas, reflect a diagnosis of 
PTSD.  Specifically, a March 2001 treatment record reflects a 
diagnosis of PTSD, and the veteran's claim of working with 
"brain dead" individuals and "experiencing that horrible 
stench emanating from their respiratory passages."  

The veteran reported that post-service he continued working 
as a brain wave technician for a quarter of a century.  At 
the May 2002 VA examination, the veteran reported that he had 
"been through a lot of death."  He claimed that from 1994 
to 1995 he worked in a hospital doing neurodiagnostics.  
During this time, he reported drinking alcohol to "cover up 
the stench of dead bodies."  He reported having nightmares 
and "being in the morgue with a bomb going off, and body 
parts."  The examiner diagnosed PTSD.  

The RO appears to have conceded that the types of stressors 
described by the veteran occurred.  The examiner who 
diagnosed PTSD did not indicate whether the PTSD was due to 
his duties in service or the similar duties after service.  
The veteran should be afforded another VA mental examination 
and the examiner should opine on the etiology of the 
veteran's diagnosed PTSD disorder, to include whether it is 
due to his experiences as a neurology technician in service 
and/or other incidents in service.  The examiner should 
provide a detailed discussion regarding the stressor(s) on 
which a diagnosis of PTSD is based.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
the his diagnosed PTSD.  The RO should 
forward the veteran's claims file to 
the VA examiner.  This examiner should 
review the entire claims file, to 
include the veteran's service medical 
records, VA medical records referencing 
a diagnosis of PTSD and the VA 
examination performed in May 2002, and 
provide an opinion as to whether it is 
at least as likely as not that any 
diagnosis of PTSD is etiologically 
related to incidents described in 
service.  The examiner should identify 
the stressor(s) on which the diagnosis 
of PTSD is based and such 
identification should be described in 
detail.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.

2.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




